Title: From George Washington to Battaile Muse, 22 August 1785
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon Augt 22d 1785

Both your letters of the 16th have come safe—As you have engaged the Clover Seed of Mr Wormeleys Manager I will take one Bushel of it, though I had no idea of giving tha[t] price, as I could have got the same quantity from Philadelphia (I suppose equally) good for half the sum if I had applied in time—If you send it to the care of Mr Hartshorne in Alexandria, it will come safe, and the sooner it is done, the better—Pay for it out of the first money you receive for my use.

I am willing to take your wheat if the quality is good, and well cleaned; and free from the fly; provided it is delivered at my Mill, to which the road (by being less used) is better than that either to Alexandria or Dumfries—My prices are always governed by the Alexandria Cash Market—for I neither give more, nor expect it for less. The price current there, at present (according to Richards’s Gazette) is five shillings; but the state of our trade at this time is so uncertain, that it is almost impossible to determine whether it will be more, or less. If the present restriction of our Commerce continues, the manufacturing of wheat must be broke up altogether; as the West India Markets which affords the greatest demand for our Flour, are shut against our vessels. If you chuse to take the certainty of five shillings for your Wheat, it may be a bargain at that, provided you determine immediately. Or, if you prefer to abide by the rise or fall of the Alexandria market, I am willing to agree to this also, provided there is a period at which you shall determine to accept the price, which is then existing. By this I mean, and it is necessary to declare it in order to avoid misunderstandings, that if you should, for instance, be from the first of October until the first of April delivering your Crop, I shall not think myself under an obligation to allow the highest price that is given within that period—because the price may rise to Six Shillings, and then fall to four, according to the demand arising from circumstances. It would be as unreasonable therefore for you to expect that I should give the highest price at which wheat had sold, within that period, as for me to suppose that, you ought to take the lowest. However to be more clearly understood, (if the price is to be regulated by the Alexandria cash market, for I shall not be governed by what the Merchants offer in Goods.) it must be the price of the day on which you determine to take it—that is, if wheat should start from 5/ and keep rising until the first of December it had reached 6/ and on that day you inform me personally, or by letter that you will take the price then given, I shall think myself bound to allow six shillings for your Crop. On the other hand, if you should expect that the price would get higher and wait for its doing so until it should fall to 4/ I will pay no more than four shillings.
I have been thus explicit because I dislike disputes, and wish to avoid them; which makes it necessary for me to mention another

thing that sometimes happens; and that is, that what a few Bushels of wheat may sell for, or what a merchant, when he has got a Vessel just loaded may give, rather than detain her at high charges, is not to be considered as the Market price; You, from your distant situation and long Land transportation, are not in a situation to take advantage of the case last mentioned, and a few Bushels of particular wheat, or wheat for a particular use, can have no influence upon the general price; which is always very well established in such a place of Trade as Alexandria. After all, I confess it would be more agreeable to me to fix, between ourselves, a price. but I cannot at this time exceed 5/ as that is the price now cur[ren]t.
When you come down in October I shall be glad to see you here, by that time I expect to have the accts against my Tenants brought into some kind of order. If you could engage me about 250 lbs. of good Fall butter from such farmers as you can depend upon for the quality, and their punctuality, I should be obliged to you—If you let me have your wheat it may come down occasionally with that. I am Sir Yr Very Hble Servt

Go: Washington

